[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANTS' MOTION TO REARGUE AND FOR CLARIFICATION (#117) PLAINTIFFS' MOTION TO DISQUALIFY
The court's original order of discovery vis-a-vis the items noticed for deposition in schedule A remains unchanged. The defendants have failed to show how allowing discovery of items three, four and five would violate Judge Karazin's order in another related case entitled Lathouris v. Norwalk Inn andConference Center, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 151487 (November 4, 1997, Karazin, J.). See Sabanosh v. Durant, Superior Court, judicial district of Ansonia/Milford at Milford, Docket No. 054525 (December 17, 1997, Flynn, J.) (mandating a showing of good cause for a protective order to issue). Specifically, items three, four and five all relate to the material issues in this case, which include inter alia breach of fiduciary duty and legal malpractice.
In terms of the plaintiffs' motion to disqualify attorney A. Reynolds Gordon dated November 4, 1999, that motion is denied.
So Ordered.
HICKEY, J. CT Page 15431